Citation Nr: 0916585	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction in disability evaluation for service-
connected residuals of post-operative chondromalacia of the 
left knee from 20 percent to 10 percent, effective June 1, 
2006, was proper. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to 
October 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In February 2009, the Veteran testified at a hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

The Board notes that in February 2006, a Board remand was 
issued with respect to several issues, to include entitlement 
to a rating in excess of 10 percent for service-connected 
dislocation of the left hip and to compensable ratings for 
service-connected residuals of a scar of the left hand and 
post-traumatic headaches.  The record does not reflect that 
the necessary actions upon remand have been completed or that 
the claims have been re-certified to the Board at the present 
time.  Thus, these issues will not be further discussed 
below.

Additionally, at his February 2009 hearing, the Veteran 
raised issues of entitlement to service connection for 
tinnitus and entitlement to an increased rating for his 
service-connected left knee disability.  These claims are 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. A July 1988 rating decision granted a 20 percent 
disability evaluation for service-connected residuals of 
post-operative chondromalacia of the left knee, effective 
February 1, 1987.

2. A March 2006 rating decision reduced the evaluation for 
the Veteran's service-connected residuals of post-operative 
chondromalacia of the left knee to 10 percent disabling, 
effective from June 1, 2006.
3. At the time of the March 2006 rating decision, the 20 
percent rating for the Veteran's service-connected residuals 
of post-operative chondromalacia of the left knee had been in 
effect for more than five years.

4. The VA examinations upon which the reduction was founded 
were not full and complete, and thus provided an inadequate 
basis for a reduction.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's 
service-connected residuals of post-operative chondromalacia 
of the left knee below 20 percent was not proper, and the 20 
percent disability rating is restored from June 1, 2006.  38 
U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Codes 5299-5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to restore the 20 percent 
rating for service-connected residuals of post-operative 
chondromalacia of the left knee, effective June 1, 2006 is a 
full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008) 
and the implementing regulations.

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability, and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination.  38 C.F.R. § 3.105(i)(1) 
(2008).

The Board observes that the RO complied with the procedures 
set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of 
the proposed rating reduction, as well as his rights in 
challenging this proposed reduction, in a rating decision in 
February 2005.  The reduction was then assigned in a March 
2006 rating decision, effective June 1, 2006.  Thus, the 
notice requirements for a reduction of a disability 
evaluation have been met.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  These considerations 
apply to ratings that have continued for long periods at the 
same level (five years or more), and not to disabilities that 
have not become stabilized and are likely to improve.  In 
this case, the 20 percent disability rating was effective 
February 1, 1987, almost 20 years before the reduction took 
effect.  Thus, various provisions of 38 C.F.R. § 3.344, 
pertaining to stabilization of disability ratings, apply in 
this case.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

VA regulation 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, VA 
regulation 38 C.F.R. § 4.13 provides that the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms.  A claim as to whether a rating 
reduction was proper must be resolved in the Veteran's favor 
unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Id. at 421. 

Prior to the reduction, VA examinations were performed in 
October 2003 and August 2005.  Based on the findings at these 
examinations, the RO determined that a sustained improvement 
had occurred in the Veteran's left knee disability.  However, 
the Board notes that both of these examinations were 
inadequate.  
Specifically, neither examination report reflects that the 
Veteran's claims file was available for review.  In Tucker 
v. Derwinski, 2 Vet. App. 201 (1992), the Court restored a 
rating and remanded the case, in part, because the VA 
medical examiner did not review the claims folder prior to 
the examination.  The Court noted that the failure to review 
the record rendered the examination inadequate because the 
disability was not viewed in relation to its history, citing 
38 C.F.R. § 4.1.  Thus, neither of these examinations may be 
deemed full and complete as required by 
38 C.F.R. § 3.344.

Thus, the regulatory requirements for reduction of a 
disability evaluation have not been met, and as a result, a 
preponderance of the evidence is not in favor of the 
reduction.  Accordingly, the Board concludes that the 
reduction from 20 percent to 10 percent for the Veteran's 
service-connected residuals of post-operative chondromalacia 
of the left knee was not proper and that the 20 percent 
disability evaluation is to be restored, effective June 1, 
2006.


ORDER

The reduction in disability evaluation for service-connected 
residuals of post-operative chondromalacia of the left knee 
from 20 percent to 10 percent being improper, the 20 percent 
disability evaluation is restored, effective June 1, 2006.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


